Citation Nr: 1701513	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-30 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for cervical and lumbar spine disabilities.

2.  Entitlement to service connection for cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1956.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the previously denied claim of entitlement to service connection for fracture, cervical and lumbar spine, with degenerative joint disease.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned in July 2016.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cervical and lumbar spine disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Several rating decisions, most recently in September 2009 denied the Veteran's claim for service connection for fracture, cervical and lumbar spine, with degenerative joint disease; he did not appeal the September 2009 decision and no pertinent evidence was received within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence was received to reopen the claim of entitlement to service connection for cervical and lumbar spine disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for arthritis of the cervical and lumbar spine secondary to a fracture was originally denied by the RO in a July 1994 rating decision.  The basis of the denial was the lack of a causal connection between the Veteran's hearing loss and his active service.  In particular, the RO recognized the existence of a degenerative process in the cervical and lumbar spine at the time, but found no evidence of an in-service fracture or of symptoms thereof.  In September 2005, the RO again issued a rating decision declining to reopen the cervical and lumbar spine claim, as no new and material evidence was received showing an in-service incurrence of the disability.  The Veteran submitted a notice of disagreement in December 2005, the RO issued a statement of the case (SOC) in August 2006, and the Veteran perfected the appeal in October 2006 with the submission of a VA Form 9 substantive appeal.  In July 2007, the Board issued a decision declining to reopen the claim for service connection for cervical and lumbar spine disability.  The Veteran did not appeal.  In May 2009, the Veteran again raised the claim and in September 2009, the RO again declined to reopen.  The Veteran has since perfected an appeal of this rating decision.

The evidence of record at the time of the July 2007 Board decision included the Veteran's service treatment records, post-service private treatment records, VA treatment records and VA examination reports, as well as lay statements by the Veteran and a lay statement submitted on his behalf.  The Board recognized the in-service notation of lumbar strain in June 1954 and of stiff neck in December 1954, but the normal clinical evaluation of the spine noted on the March 1956 separation examination.  The Board summarized post-service VA evidence of degenerative changes in the spine noted in VA treatment records and found the evidence submitted since the July 1994 rating decision to be cumulative and redundant as it did not include evidence linking the current disability to the Veteran's period of active duty.

Since July 2007, several Veteran statements, his hearing testimony, and private treatment records have been added to the claims file.  A November 2007 report from the Veteran's private neurologist includes a discussion of the Veteran's history, to include an indication of post-traumatic right-sided, posterior neck and shoulder pain, which began in 1955.  In October 2011, the Veteran's private chiropractor noted the Veteran's history of chronic neck and low back pain since a fall in 1955, which "improved over time but has never fully gone away."  The chiropractor opined that it is probable that the chronic neck and low back symptoms relate to the 1955 fall.

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's cervical and lumbar spine disability and his active service.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of each of the prior denials.  Accordingly, reopening of the claim for service connection for cervical and lumbar spine disabilities is warranted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for cervical and lumbar spine disabilities is reopened.




REMAND

At the July 2016 hearing, the Veteran's representative pointed out that the Veteran's complete service personnel record (SPR) is not within the claims file and suggested that the SPR may include an indication of the incident in service during which the Veteran reports having suffered the injury at issue.  See hearing transcript at page 9.  VA has a duty to seek relevant service department records.  38 C.F.R. § 3.159(c)(2) (2016).

Moreover, at the time of the hearing, the Veteran reported an upcoming appointment with his neurologist.  In September 2016, the Veteran's representative submitted a statement indicating the Veteran did receive an initial consultation in August 2016 and was then scheduled for diagnostic testing in November 2016.  Thus, there appears to be ongoing records pertinent to the appeal in existence and not a part of the record before the Board.  On remand, the RO should assist the Veteran in obtaining and associating with the claims file all updated private and/or VA treatment records related to the cervical and lumbar spine.  38 C.F.R. § 3.159(c)(1) and (2) (2016).

Finally, once the development noted above is complete, an examination and opinion is needed in order to decide the claim.  Shade v. Shinseki; 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records, and his outstanding and ongoing VA outpatient treatment records.

2.  Ask the Veteran to authorize VA to obtain any outstanding records of private treatment for his low back of neck; tell him that he may submit these records himself.  

3.  Afford the Veteran a VA examination to determine whether any current disability of the spine (cervical and lumbar) is related to his active service.  The examiner should examine the Veteran and all pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Then, based on the review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability(ies) originated during active service, or is otherwise caused or aggravated by a disease or injury in active service, to include the lumbar and cervical pain and stiffness noted in the service treatment records, as well as the symptoms reported by the Veteran over the years since.  The examiner must discuss the Veteran's report of symptoms as well as the lay statements submitted related to the in-service incident.  
  
The rationale for any opinion expressed must also be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


